Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s arguments with respect to claims 1-10 and 13-18 have been considered but are moot because the new ground of rejection as follows.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-10 and 13-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 7-9, 18 and 23 of U.S. Patent No. 11,109,762. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 5, 7-9, 18 and 23 of U.S. Patent No. 11,109,762 cite applicant’s claimed user wearable visualization system including a lighting assembly having a plurality of light sources, an eyewear including a plurality of lenses having an emission filter, as claimed by applicant.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Amended claims 1 and 13 are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by Okawa et al (USPgPub 2008/0017787, of record).
Okawa et al disclose applicant’s claimed user wearable visualization system (at least Figs. 13-18) including:
a lighting assembly (irradiation means 2) including: a plurality of types of light sources (2a, 2b, 2c; at least para 0018, 0099) arranged concentrically about a central axis, the  central axis being substantially perpendicular to a plane of the light source, wherein the light sources emit an excitation, and wherein the excitation light cause generation of an emission light; and
an eyewear (33) including: a plurality of lenses (left side lens and right side lens), including: an emission filter 
	As to claim 13, Okawa et al disclose each of the plurality of lenses including a magnification device (as shown by shape of the lens in Fig. 13B).

Amended claims 1 and 13 are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by Chen et al (USPgPub 2010/0305436, of record).
Chen et al disclose applicant’s claimed user wearable visualization system including:
a lighting assembly (110) including a plurality of types of light sources (para 0008, 0040) arranged concentrically about a central axis, the  central axis being substantially perpendicular to a plane of the light source, wherein the light sources emit an excitation, and wherein the excitation light causes generation of an emission light; and
an eyewear (frame 132) including: a plurality of lenses (130, 139, 141, 156, 158), including: an emission filter configured to: block viewing of a light in a first wavelength bend of the excitation light; and allow viewing of the emission light.
As to claim 13, Chen et al disclose each of the plurality of lens including a magnification device (as shown by shape of the lens in Figs. 2, 5; col. 0058).

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-10, 14 and newly added claims 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Okawa et al, as applied to claim 1.
As to claims 2-9 and 15-18, although Okawa et al do not disclose the features of emitted light of same or different wavelength or intensities, magnification device emission filter, transmission filter  etc., such claimed feature would have been within the level of ordinary skill in the art and also routine for providing emitted light of a desired wavelength, intensities etc..
In light of this, applicants claimed features as cited in claims 2-9 would have been obvious to one of ordinary skill in the art for providing the emitted light of a desired wavelength.
As to claim 10, although Okawa et al do not disclose the light sources including a source for emitting a white light wavelength, as claimed by applicant, it would have been within 
	As to claim 14, although Okawa et al do not disclose the emission filter removably attached to eyewear, it would have been a matter of obvious alternate design choice to one of ordinary skill the art provide the filter in fixed or removable manner.
The Examiner responds to applicant’s arguments as follows:
	Applicant argues (at pages 7 and 9 of the response) that Okawa et al or Chen et al fails to teach a plurality of lenses including a filter for blocking viewing of the light emitted by at least one of the plurality of lights and allowing viewing of the emission light.
	It is the position of the Examiner that Okawa et al disclose the lens (33) including a filter (para. 0147-0149). It is also the position of the Examiner that Chen et al disclose the lens including a filter (156; para. 0045, 0046). It is known function of the filter to block light of one wavelength while allowing light of other wavelength.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHOK PATEL whose telephone number is (571)272-2456. The examiner can normally be reached on M-Th 10AM-3PM, 6PM-10PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye Iwarene can be 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





/ASHOK PATEL/Primary Examiner, Art Unit 2879